DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 4/22/2021 filling of Application 17/238,025.  Claims 1-19 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-9 are directed toward a method for correlating properties and parameters with desired attributes.  Claims 10-19 are directed toward a system for correlating properties and parameters with desired attributes.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of generating recommendations to obtain a desired attribute based on the analysis of collected data which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

receiving a preference regarding a desired attribute in an end product; 
creating a table that stores the retrieved information concerning the different stages of the current production, wherein the table is populated with the retrieved information from the devices; 
comparing the created table to data regarding one or more past productions, wherein the comparison identifies at least one parameter that is correlated to the desired attribute; and 
generating a recommendation to adjust the current production in accordance with the at least one identified parameter.

The 2019 PEG states certain method of organizing human activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions are abstract.  The instant claims are directed to receiving a preference and analyzing data to generate a recommendation to adjust the current production based on the preference which is directed following rules or instructions.  Further, creating a table; comparing the created table to data regarding one or more past productions; generating a recommendation to adjust the current production are mental processes including observation, evaluation, judgment, opinion.  For example, the identifying, determining and selecting steps are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
retrieving information sent from a plurality of devices over a communication network regarding a current production, wherein the information from each device concerns a different stage of the current production;
Additionally, Claims 10 and 19 recites the additional elements of:
a communication network interface that communicates over a communication network and an analytics module stored in memory and executable by a processor
A non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor to perform the method
However, the computer elements (analytics module stored in memory and executable by a processor and the computer-readable storage medium, having embodied thereon a program executable by a processor) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, the a communication network interface that communicates over a communication network is indicative of a general link to a particular technological environment.  MPEP 2105.05(h) states examples of field of use limitations include language specifying that the abstract idea of budgeting was to be implemented using a "communication medium" that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment, Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015).  The instant case is similar because the abstract idea has been limited to a communication network interface that communicates over a communication network.
Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
In the instant case, the retrieving information sent from a plurality of devices is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited retrieval of information from a plurality of devices is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Similarly, the display of the results of an analysis recited in the instant claims is not meaningfully different from the post solution activity of a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  Both the instant case and the example cited in the MPEP merely output the result of an analysis in a manner that is not integrated into the claim as a whole.  
When viewing the generic data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Similarly, generally linking the abstract idea to a particular technological environment of a communication network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further, the receipt or location data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.
The combination of the generic computer, generic data gathering and the general link to a particular technological environment does not provide an inventive concept in step 2B.
Further Claims 2-9 further limit the mental processes and methods of organizing human activity recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 3-6 disclose the additional elements of transmitting information over a network.  However, this is considered insignificant extra solution activity and well-known and conventional. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 10-19 otherwise styled as a system or computer program product or system, for example, would be subject to the same analysis.  As such, claims 10-19 are also rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-13, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindores US 20140012732 A1.

As per Claim 1 Lindores teaches a  method for correlating stage properties and parameters with desired attributes, the method comprising: 
receiving a preference regarding a desired attribute in an end product; (see Lindores para. 150 that teaches wide-area farming information collection and dissemination network 700 can compare agricultural data for farm 1801 with historical records and/or subscriber data from other subscribers (e.g., farms 1802 and 1803) of wide-area farming information collection and dissemination network 700. Examples of this data include, but are not limited to, soil composition data, weather data (e.g., current weather patterns and forecasts, as well as historical data records), crop data, and the like. Using this information, wide-area farming information collection and dissemination network 700 can make a prediction of the amount of water which may be needed to meet a stated objective of the farmer. For example, the farmer could state a desired yield of crops per acre, a cost per acre to grow a crop, or another parameter, which is used by wide-area farming information collection and dissemination network 700 to predict how much water the farmer will need for that growing season.)
retrieving information sent from a plurality of devices over a communication network regarding a current production, (Lindores  para. 155 teaches reporting agents 710 (710-1, 710-2, 710-3, 710-4, etc.) may be coupled with mobile device(s) 701, vehicle monitor(s) 702, fixed asset(s) 703, personal computer(s) 704, and other communication hardware. In one embodiment, a reporting agent 710 coupled a combine provides actual crop characteristic data (ACCD) 2105 from a harvested field. Such crop characteristic data may be data such as yield (i.e., bushels per acre measured at a plurality of locations in as a field is harvested), moisture content (i.e., a percentage of moisture content of a harvested crop measured at a plurality of locations as a field is harvested), protein content (i.e., percentage of protein contained in a harvested crop at a plurality of locations in a harvested field); and test weight. It is appreciated that modern combines are equipped to ascertain various crop characteristics such as one or more of yield, moisture content, protein content, and test weight, on-the-fly as a crop is being harvested. This information may be recorded in a memory on-board the combine and/or forwarded via communication network 715 to database 429 by a reporting agent 710. Actual crop characteristic data may also be provided to database 429 via one or more other sources, such as being sent from a personal computer of a farmer following the harvest of a field, or being sent from a mobile device of a farmer, agronomist, seed dealer or the like who samples a crop at a particular location in a field and then performs tests on the sampled crop to determine one or more items of crop characteristic data (e.g., moisture content %, protein content %, test weight, etc.).
 wherein the information from each device concerns a different stage of the current production; (para. 170 teaches 420 of flow diagram 2400, in one embodiment, at least one harvested field with a first plant growth model is determined which correlates with a second plant growth model for at least a portion of an unharvested field. This can comprise, for example, computer system 750 and/or plant growth model correlator 2160 accessing database 429 to acquire or search plant growth models 515 available in database 429. The determination of a correlating harvested field may be based on recent data (same growing season), historical data (past growing seasons), or a combination thereof.
creating a table that stores the retrieved information concerning the different stages of the current production, wherein the table is populated with the retrieved information from the devices;  (Lindores para. 189 teaches a relational database search of comparable benchmarks is made to identify farms having similar conditions such as soil type, solar radiation, natural precipitation, planting date, etc. After planting a crop, each of these may be considered uncontrollable variables from the standpoint of the farmer using system 2600. Prior to planting of a crop, the planting date is a controllable variable. In one embodiment, database 429 will conduct a relational database search with second location benchmark(s) 2661 to identify other farms which are within a given parameter of the benchmark value 2661 for that particular variable. In one embodiment, database 429 is configured to return a result within a certain percentage of the value of benchmark(s) 2660. For example, for uncontrollable variables, a narrower range of values (e.g., within 2%, or within 5%) of the value of benchmark(s) 2660 will be considered an acceptable match. It is noted that other variables which are controllable may also be considered when returning results from a search of database 429. However, these controllable variables may still be considered an acceptable match within a wider margin (e.g., 10%, 15%, etc.) of the value of benchmark(s) 2660.)
comparing the created table to data regarding one or more past productions, wherein the comparison identifies at least one parameter that is correlated to the desired attribute; and (Lindores para. 189 teaches a relational database search of comparable benchmarks is made to identify farms having similar conditions such as soil type, solar radiation, natural precipitation, planting date, etc. After planting a crop, each of these may be considered uncontrollable variables from the standpoint of the farmer using system 2600. Prior to planting of a crop, the planting date is a controllable variable. In one embodiment, database 429 will conduct a relational database search with second location benchmark(s) 2661 to identify other farms which are within a given parameter of the benchmark value 2661 for that particular variable. In one embodiment, database 429 is configured to return a result within a certain percentage of the value of benchmark(s) 2660. For example, for uncontrollable variables, a narrower range of values (e.g., within 2%, or within 5%) of the value of benchmark(s) 2660 will be considered an acceptable match. It is noted that other variables which are controllable may also be considered when returning results from a search of database 429. However, these controllable variables may still be considered an acceptable match within a wider margin (e.g., 10%, 15%, etc.) of the value of benchmark(s) 2660.)

generating a recommendation to adjust the current production in accordance with the at least one identified parameter.   (Lindores para. 190 teaches benchmark values of the controllable variables from the high performing plots of land are compared with comparable benchmark(s) 2660 to identify one or more variable which the farmer can control in order to improve his yield or market value of his crop. As an example, for first location benchmarks for a field in the State of North Dakota in the United States, second location reports 2651 regarding wheat crop conditions and yields may be received from elsewhere in a similar growing area in the United States or from other countries such as, for example, Argentina and the Ukraine. These second location reports 2651 are used to generate second location benchmark(s) 2661. These second location benchmark(s) 2661 can be compared with benchmarks 2660 which describe one or more growing variables of a wheat farm in, for example, the State of North Dakota within the United States. Once computer system 2600 identifies one or more plots of land which have benchmark values of uncontrollable variables similar to the farm in North Dakota, computer system 2600 can identify one or more controllable variables which the farmer in North Dakota can change in order to generate a higher market value for his crop. Thus, recommendation 2670 may describe an irrigation plan and/or crop treatment regime, a next year's planting date, etc. which will make the values of benchmark(s) 2660 comparable to the second location benchmark(s) 2661 described in second location reports 2651. Additionally, computer system 2600 can run multiple simulations to identify the best practice(s) to increase yields over those identified in second location reports 2651. In accordance with various embodiments, recommendations 2670 can comprise pre-planting recommendations as well as post-planting recommendations based upon the latest available data throughout the growing season. Thus, recommendations 2670 may comprise a pre-season planting report which may include, but is not limited to, what crop varietal to plant, when to plant, projected profits based upon these conditions, etc. Recommendations 2670 may also comprise a nutrient regime recommendations regarding pre-planting nutrient applications including whether to implement multiple small passes or a single comprehensive application of nutrients, the amount and timing of nutrient application, as well as what types of nutrients will result in the greatest yield at the lowest cost. Recommendations 2670 may also comprise an irrigation scheduling recommendation including irrigation scheduling and the amount of water to be applied. This can be based upon a variety of factors such as where a crop is in the plant growth cycle, measure and/or predicted precipitation, previous year climate, what chemical applications have been applied or are to be applied, the type, timing, and rate at which the chemical applications are applied, etc.


As per Claim 2 Lindores teaches the method of claim 1, wherein the retrieved information include at least one of biomass data, processing and handling data, extraction data, and therapeutic data.  (Lindores para. 187 teaches  accordance with various embodiments, another data set received by computer system 750 comprises a projected commodity price report 2645. It is noted that projected commodity price report 2645 may reflect current crop futures, as well as projected prices for other commodities such as fuel, crop treatments, or other goods and services used by a farmer to plant, grow, harvest, and transport his crops. Such data can affect decisions such as what crop to plant, how much of that crop to plant, an optimal mix of crops to plant, when to harvest, and projected profits from the sale of that crop. This data can be combined with other data such as how much water is needed from irrigation, and thus water use costs, to generate a more complete picture of the input costs and profits to be derived from growing a given crop. Thus, computer system 750 can generate recommendations to a farmer which will permit the farmer to make data driven choices which will maximize his profits from a given piece of land.)

As per Claim 3 Lindores teaches the method of claim 1, wherein the at least one identified parameter concerns plant growth, and the recommendation is transmitted over a communication network to a designated grower device.  (Lindores para. 192 teaches  operation 2530 of FIG. 25, a model which describes the crop based upon each of the benchmarks from the plurality of data sets is generated. In accordance with at least one embodiment, computer system 750 generates a model 2665 based upon the set of benchmarks generated as described above with reference to operation 2520. Thus, based upon the factors described by benchmarks 2660, model 2665 is generated which will predict the growing conditions for that crop based upon the data sets which are described by benchmark(s) 2660. Model 2665 allows a farmer to see what effect the current conditions and/or projected future actions he may take will have on the growth, yield, and/or market value of a given crop. By generating a plurality of models in which one or more benchmark values are changed, the farmer can determine which actions result in greater return on investment for a crop. For example, a farmer can model whether the yield for a crop is greater by using more water for irrigation, or whether more fertilizer will be more effective in increasing the yield. The farmer can model various scenarios in which a mix of different variables are changed (e.g., some increase in irrigation as well as fertilizing) to see what set of actions will result in the greatest yield for his crop.)

As per Claim 4 Lindores teaches the method of claim 1, wherein the at least one identified parameter concerns biomass processing and handling, and the recommendation is transmitted over a communication network to a designated processing and handling device. (Lindores para. 167 teaches a harvest path 2190A generated for an unharvested field (field 103 of FIG. 1), according to one or more embodiments. Harvest path 2190A of FIG. 23 is configured to harvest of a region 2210 of a crop in the illustrated region of field 103 which possesses a particular estimated crop characteristic value that is different from an estimated crop characteristic value of the crops growing in region 2220. Of note, harvest path 2190A attempts to harvest only region 2210 in an efficient manner while avoiding region 2220. In one embodiment, harvest path 2190A is forwarded via communication network 715 to a steering control of a combine and utilized to auto steer the combine through field 103.)

As per Claim 6 Lindores teaches the method of claim 1, wherein the recommendation includes instructions executable to automatically implement the adjustment in accordance with the at least one identified parameter.  (Lindores para. 56 teaches In FIG. 4, ground data 405 and satellite data 410 are inputs to a database 429 and processor 430 (which may be part of a computer system). The output from the database and processor is a field prescription 435; i.e., a plan detailing how much chemical application is needed to optimize yield from a farm field. A field prescription may be visualized as a map showing when, where and how much fertilizer or pesticide is required on a field. The prescription may be used by an automated application system such as a spray truck with dynamically controllable spray nozzles.)

Claims 10-13, 15 recite similar limitations to those recited in claims 1-4, 6 and are rejected for similar reasons.  Further, Lindores teaches a system for correlating stage properties and parameters with desired attributes, the system comprising: a communication network interface that communicates over a communication network (See para. 69, 70)
Claim 19 recites similar limitations to those recited in claim 1 and are rejected for similar reasons.  Further, Lindores teaches a non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for correlating stage properties and parameters with desired attributes (see para. 45)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindores US 20140012732 A1  in view of Young US 20150209688 A1.

As per Claim 5 Lindores does not teaches the method of claim 1, wherein the at least one identified parameter concerns extraction, and the recommendation is transmitted over a communication network to a designated extraction device.  However, Young para. 53 teaches in one embodiment, the controller may include a human machine interface that allows users to interface with the various modules of the controller. The interface module 460 may be configured to record the operating parameter adjustments of a specific extraction procedure for a specific plant material. In one embodiment, each plant material may include a set of operating extraction parameters (temperature set points, temperature ramp rates, etc.) that are specific to optimizing extraction of essential oil vapor from the specific plant material. For example, lavender oil may be extracted from lavender plant material using temperatures and temperature ramp rates that are different from other plant material extractions. Thus, a user may use the human machine interface of the controller 411 (e.g., the interface module 460) to input the type and/or volume/weight of the plant material loaded into the distillation chamber, thus allowing the controller 411 to run an extraction procedure specifically tailored to that charge of plant material.  Para. 55 teachers the interface module 460 may be configured to automatically update, or at least include notes/recommendations for future updates, to the specifically tailored extraction procedure for the specific plant material. In other words, the interface module 460, through multiple extraction procedures, may identify adjustments to the extraction procedure that would increase the efficiency of the extraction procedure and decrease the number and/or extent of feedback-type adjustments that are made during the extraction procedure. It is also expected that other modules may be included and/or other functionalities may be performed by the controller. The following is one example of a temperature control scheme that may be executed by the controller (e.g., the extraction module 452).  Both Lindores and Young are directed to agricultural processing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Lindores to include the at least one identified parameter concerns extraction, and the recommendation is transmitted over a communication network to a designated extraction device as taught by Young because processing agricultural materials is a delicate procedure and the quality/extent of essential oil extraction from plant material is sensitive to and dependent on temperature and/or pressure parameters and there is a need to optimize the process (as suggested by par. 4).

Claims 14 recite similar limitations to those recited in claims 5 and are rejected for similar reasons.  Further, Lindores teaches a system for correlating stage properties and parameters with desired attributes, the system comprising: a communication network interface that communicates over a communication network (See para. 69, 70)

Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindores US 20140012732 A1  in view of Bhalla US 20180349520 A1.

As per Claim 7 Lindores does not teaches the method of claim 1, further comprising sorting the table based on the desired attribute specified by the received preference.  However, Bhalla para 38A statistical analysis of environmental features affecting yield surprisingly shows that minimum distance (min_dis) to the nearest drainage tile affects yield to approximately the same degree as temperature, precipitation and solar levels, and that addition of drainage tiles can stabilize yields across variable weather years. The results shown below in Table 1 were obtained by rank ordering features based on the absolute value of linear correlation with yield and selecting a sample set of distinct feature categories from the highly correlated ones.  Both Lindores and Bhalla are directed to agricultural improvements.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Lindores to include sorting the table based on the desired attribute specified by the received preference as taught by Bhalla to easily determine the most highly correlated features in order prioritize agricultural decisions (see para. 3).

As per Claim 8 Lindores does not teaches the method of claim 7, wherein identifying the at least one parameter is based on the at least one parameter being more correlated to the desired attribute than other parameters as indicated by the sorted table.  However, Bhalla para 38A statistical analysis of environmental features affecting yield surprisingly shows that minimum distance (min_dis) to the nearest drainage tile affects yield to approximately the same degree as temperature, precipitation and solar levels, and that addition of drainage tiles can stabilize yields across variable weather years. The results shown below in Table 1 were obtained by rank ordering features based on the absolute value of linear correlation with yield and selecting a sample set of distinct feature categories from the highly correlated ones.  Both Lindores and Bhalla are directed to agricultural improvements.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Lindores to include wherein identifying the at least one parameter is based on the at least one parameter being more correlated to the desired attribute than other parameters as indicated by the sorted table as taught by Bhalla to easily determine the most highly correlated features in order prioritize agricultural decisions (see para. 3).

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindores US 20140012732 A1 in view of Johnson US 2016/0026940 A1.

As per Claim 9 Lindores does not teaches the method of claim 1, further comprising receiving user input indicative of a different adjustment, and overriding the recommendation based on the user input.   However, Johnson  para. 29 teaches in some cases, a crop-harvesting plan may be designed to include the user's local knowledge or requirements. For example, a crop-harvesting plan may be designed to incorporate information which is only known at the local level such as the availability or unavailability of a resource, a user-defined preference (e.g., always start on field X), a contractual obligation such as a landlord deadline for completing all or part of the crop-harvesting, or a contractual obligation such as a buyer deadline and instructions for the delivery of the harvested crop.  Para. 40 teaches In some embodiments, a user may enter local knowledge (e.g., preferences) or requirements into crop-harvesting plan generator 115 for incorporation into a crop-harvesting plan. Para. 3 teaches local knowledge data 230 may store information relating to knowledge or preferences specific to a user and may include, for example, preferred farming practices, preferred field-harvesting sequences, preferred scheduling, field or site-specific knowledge, and past experience. On some occasions, local knowledge data 230 may be used to override or modify an aspect of a crop-harvesting plan in a manner similar to application of a rule to the crop-harvesting plan generation process. On some occasions, local knowledge data 230 may include data received via a social network. On other occasions, contractual requirements, special supplier delivery instructions, special buyer requirements, or special landlord requirements, for example the crop must be harvested by a specific date and delivered to a specific location.  Both Lindores and Bhalla are directed to agricultural improvements.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Lindores to include wherein identifying the at least one parameter is based on the at least one parameter being more correlated to the desired attribute than other parameters as indicated by the sorted table as taught by Bhalla to easily determine the most highly correlated features in order prioritize agricultural decisions (see para. 3).

Claims 18 recite similar limitations to those recited in claims 9 and are rejected for similar reasons.  Further, Lindores teaches a system for correlating stage properties and parameters with desired attributes, the system comprising: a communication network interface that communicates over a communication network (See para. 69, 70)

Relevant Art not Relied upon in a Rejection


Barrasso US 10552951 B2 - One aspect of the invention provides a system including: a camera, one or more light sources, and a controller. The controller is programmed to: receive an image of one or more plants from the camera; apply a segmentation algorithm to produce a binary image from the image; apply a thresholding algorithm to classify the one or more plants within the binary image as being in one or several stages of plant life; and control operation of the one or more light sources based on a classified stage of plant life.

Fiene US 20150106434 A1 - A said system is configured to collect: (a) preseason data selected from: macro- and/or micro-nutrient data relating to nutrient replacement needs in the soil; imagery data relating to various light spectra selected from infrared, thermal infrared, visible, and other spectra; soil data selected from soil moisture, soil temperature, pH level, nutrient levels, biological levels, biomass levels, fungus levels, and other soil data; climate data; micro-climate data; heat unit measurements; moisture measurements; micro-temperature measurements; sunlight levels; compaction measurements; and other preseason data; (b) in-season data selected from: macro and/or micro-nutrient data relating to the plant and its overall nutritional status; imagery data relating to various light spectra selected from infrared, thermal infrared, visible, and other spectra; soil data selected from soil moisture, soil temperature, pH level, nutrient levels, biological levels, biomass levels, fungus levels, and other soil data; plant-specific information selected from nutrient uptake, current nutrient levels, various health readings relating to sugar levels, bacteria levels, fungus levels, and/or other plant-specific information; climate data; micro-climate data; heat unit measurements; moisture measurements; micro-temperature measurements; sunlight levels; photosynthesis measurements; chlorophyll measurements; and other in-season data; and/or (c) post-season data selected from: yield data; harvest data; macro- and/or micro-nutrient data; nutrient replacement needs in the soil; imagery data relating to various light spectra selected from infrared, thermal infrared, visible, and other spectra; soil data selected from soil moisture, soil temperature, pH level, nutrient levels, biological levels, biomass levels, fungus levels, and other soil data; climate data; micro-climate data; heat unit measurements; moisture measurements; micro-temperature measurements; sunlight levels; and/or other post-season data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683